      Case: 1:20-cv-07112 Document #: 1 Filed: 12/01/20 Page 1 of 8 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CHARLENE FIGUEROA and JERMAINE                         )
BURTON, individually and on behalf of all              )
others similarly situated,                             )
                                                       ) Case No. 20-cv-7112
                              Plaintiffs,              )
                                                       )
       v.                                              )
                                                       )
KRONOS INCORPORATED,                                   )
                                                       )
                              Defendant.               )

                                   NOTICE OF REMOVAL

       Defendant Kronos Incorporated (“Kronos”) hereby removes this putative class action

from the Circuit Court of Cook County, Illinois to the United States District Court for the

Northern District of Illinois, Eastern Division. This Court has jurisdiction under the Class Action

Fairness Act (“CAFA”) because minimal diversity exists and the maximum amount in

controversy exceeds $5 million. See 28 U.S.C. §§ 1441, 1446, 1332(d), and 1453(b). Removal is

timely under 28 U.S.C. § 1446(b)(3).

I.     Overview of Claims Asserted and Relief Sought

       Plaintiffs Charlene Figueroa and Jermaine Burton, on behalf of themselves and all others

similarly situated (“Plaintiffs”), commenced this action in the Circuit Court of Cook County,

Illinois on January 18, 2019. See Exhibit A (Complaint).

       The Complaint asserts a single count for violations of several provisions of the Illinois

Biometric Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”). One of the provisions

allegedly violated is Section 15(a), which requires private entities “in possession” of biometric

data to develop and “ma[k]e available to the public” a policy establishing data retention

schedules and destruction guidelines. 740 ILCS 14/15(a). The policy must provide for the
       Case: 1:20-cv-07112 Document #: 1 Filed: 12/01/20 Page 2 of 8 PageID #:2




permanent destruction of “biometric identifiers and biometric information when the initial

purpose for collecting or obtaining such identifiers or information has been satisfied or within 3

years of the individual's last interaction with the private entity, whichever occurs first.” Id.

Additionally, a private entity in possession of biometric identifiers or information “must comply”

with a data-retention schedule and destruction guidelines “[a]bsent a valid warrant or subpoena”

to the contrary. Id.

        Plaintiffs allege that their former employers required them to “scan [their] fingerprint[s]”

on Kronos devices to clock in and out of work each day and that “Kronos subsequently stored

[their] fingerprint data in its employee database(s).” Ex. A ¶¶ 35-37, 49-51. The Complaint

further alleges that Kronos “lacks retention schedules and guidelines for permanently destroying

Plaintiffs’ and the Class’s biometric data and has not and will not destroy Plaintiffs’ and the

Class’s biometric data”. Id. ¶ 83. Plaintiffs also contend that Kronos “disclosed Plaintiffs’

biometric identifiers and biometric information to … unknown third parties, which hosted the

biometric data in their data centers.” Id. ¶ 79. Plaintiffs seek as relief, among other things,

“statutory damages of $5,000 for each willful and/or reckless violation of BIPA[.]” Id. ¶ 84.

II.     Removal is Proper Under CAFA.

        This Court has jurisdiction under CAFA because this is a purported “class action” (id. ¶¶

61-68) in which (A) minimal diversity exists; and (B) the amount in controversy exceeds $5

million. See 28 U.S.C. §§ 1332(d)(1)(B) (defining “class action” to include state law class

actions); 1332(d)(2) (granting district courts original jurisdiction over purported class actions in

which the amount in controversy exceeds $5 million and “any member of a class of plaintiffs is a

citizen of a State different from any defendant”); 1453(b) (permitting removal of class actions

under section 1446 without consent of all defendants); and 1446 (permitting removal).




                                                 2
      Case: 1:20-cv-07112 Document #: 1 Filed: 12/01/20 Page 3 of 8 PageID #:3




       A.      Minimal Diversity

       Minimal diversity exists because “any member of a class of plaintiffs is a citizen of a

State different from any defendant.” 28 U.S.C. § 1332(d)(2). Plaintiffs are both citizens of

Illinois. Ex. A ¶ 10. Kronos is incorporated under the laws of Massachusetts and its principal

place of business is in Lowell, Massachusetts. See Ex. B (identifying the address of Kronos’s

principal place of business on Massachusetts Secretary of the Commonwealth website). As such,

Kronos is a citizen of the state of Massachusetts for purposes of diversity jurisdiction. See U.S.C.

§1332(c)(1) (stating that a corporation “shall be deemed to be a citizen of every [s]tate … by

which it has been incorporated and … where it has its principal place of business”). The parties

are, therefore, minimally diverse under CAFA.

       B.      Amount in Controversy

       The amount in controversy in this case “exceeds the sum or value of $5,000,000,

exclusive of interest and costs.” 28 U.S.C. § 1332(d)(2). BIPA provides statutory damages of

$1,000 for a negligent violation and $5,000 for an intentional or reckless violation, with damages

calculated for “each violation.” See 740 ILCS 14/20. The Complaint alleges that Kronos

willfully and/or recklessly committed BIPA violations, each of which is subject to up to $5,000

in statutory damages. See Ex. A ¶ 84, p. 19. Plaintiffs also allege that “[i]n Illinois alone, Kronos

provides timekeeping systems to thousands of employers.” Id. at ¶ 1. CAFA requires “the claims

of the individual [purported class] members [to] be aggregated.” 28 U.S.C. § 1332(d)(6).

Multiplying $5,000 by just 1,000 is $5,000,000. The amount in controversy in this case,

therefore, will easily exceed the threshold requirement, giving a federal court jurisdiction over

this matter. See, e.g., Bloomberg v. Service Corp. Int’l., 639 F.3d 761, 764 (7th Cir. 2011)

(“Once the proponent of federal jurisdiction has explained plausibly how the stakes exceed




                                                 3
       Case: 1:20-cv-07112 Document #: 1 Filed: 12/01/20 Page 4 of 8 PageID #:4




$5,000,000 . . . the case belongs in federal court unless it is legally impossible for the plaintiff to

recover that much.”)

III.    The Procedural Requirements for Removal Have Been Satisfied.

        This notice is timely. “[I]f the case stated by the initial pleading is not removable, a

notice of removal may be filed within thirty days after receipt by the defendant, through service

or otherwise, of a copy of an amended pleading, motion, order or other paper from which it may

first be ascertained that the case is one which is or has become removable.” 28 U.S.C. §

1446(b)(3) (emphasis added).1 The Seventh Circuit’s November 17, 2020 decision in Fox v.

Dakkota Integrated Sys., LLC, No. 20-2782, 2020 WL 6738112 (7th Cir. Nov. 17, 2020), which

recognized new grounds for standing over a Section 15(a) claim, constitutes an “order or other

paper from which it may first be ascertained that the case is one which is or has become

removable.” See Rea v. Michaels Stores, 742 F.3d 1234, 1238 (9th Cir. 2014) (when “district

court first remanded [the] case on grounds that subsequently became incorrect…” due to

intervening Supreme Court decision in a wholly different case, the 30-day removal period began

to run, and removal was appropriate).

        Kronos removed this case to federal court once before. During a subsequent period of

time when there was ongoing fluctuation in federal case law regarding Article III standing to

bring BIPA Section 15(a) claims in federal court, the Hon. Gary Feinerman, relying on then-

extant case law, remanded Plaintiffs’ Section 15(a) claim to state court. See Figueroa v. Kronos

Inc., No. 19 C 1306, 2020 WL 4273995 (N.D. Ill. July 24, 2020). The ruling, which was issued

before the Seventh Circuit’s ruling in Fox, remanded the Section 15(a) allegations to state court,




1
 Because this is a putative class action, the one-year limitation on removal of 28 U.S.C. § 1446(c)(1)
does not apply. 28 U.S.C. § 1453(b).

                                                    4
       Case: 1:20-cv-07112 Document #: 1 Filed: 12/01/20 Page 5 of 8 PageID #:5




holding that the alleged violation of Section 15(a) did not cause Plaintiffs an injury-in-fact for

purposes of Article III standing, so the district court lacked subject-matter jurisdiction. Id. at *5.

        The Figueroa remand decision relied on Gubala v. Time Warner Cable, Inc., 846 F.3d

909 (7th Cir. 2017). Gubala involved a claim against a cable-television provider for improperly

retaining a subscriber’s date of birth, address, credit card numbers and other personal

information in violation of the time limit set forth in the Cable Communications Policy Act.

Id. at 910. Gubala held that the retention of such data did not create an appreciable risk of any

harm to the plaintiff sufficient to confer standing. Id. at 910-11. Relying on Gubala, the

Figueroa remand held that “Kronos’s alleged failure to follow retention and destruction

guidelines presents a [] bare risk of harm” that “cannot establish standing”. Figueroa, 2020 WL

4273995 at *4. The opinion further held that the alleged dissemination of biometric data to firms

hosting data created no real risk of harm to Plaintiffs sufficient to constitute an injury-in-fact. Id.

at * 5 (“[e]ven if such routine dissemination violates BIPA and is itself an injury in fact under

Section 15(b), it does not present the real risk of further harm required by Gubala to also render

the retention of data under Section 15(a) an injury in fact.”)2

        On November 17, 2020, the Seventh Circuit ruled in Fox that allegations nearly identical

to those at issue in this case are sufficient to confer Article III standing:

        Unlike in Bryant, Fox’s section 15(a) claim does not allege a mere procedural
        failure to publicly disclose a data-retention policy. Rather, Fox alleges a concrete
        and particularized invasion of her privacy interest in her biometric data stemming
        from Dakkota's violation of the full panoply of its section 15(a) duties—the duties
        to develop, publicly disclose, and comply with data retention and destruction
        policies—resulting in the wrongful retention of her biometric data after her
        employment ended, beyond the time authorized by law. These allegations suffice
        to plead an injury in fact for purposes of Article III.

Fox, 2020 WL 6738112, at *1.


2
  The Figueroa remand was one of several remands of Section 15(a) claims that occurred in the late
summer of 2020. In fact, Fox was one such remand.

                                                   5
       Case: 1:20-cv-07112 Document #: 1 Filed: 12/01/20 Page 6 of 8 PageID #:6




        Following the Seventh Circuit’s ruling in Fox, a new basis for ascertaining injury-in-fact

is now present in this case. Under Fox, “an unlawful retention of a person’s biometric data is as

concrete and particularized an injury as an unlawful collection of a person’s biometric data.” Id.

at *7. As such, allegations of improper retention and “sharing” of a person’s biometric data

present a risk of harm that constitutes an injury-in-fact sufficient to confer Article III jurisdiction

over a BIPA Section 15(a) claim. Id. The Seventh Circuit’s opinion in Fox is new law that

arguably establishes Article III standing and subject-matter jurisdiction in this case since

Plaintiffs allege both the improper retention and dissemination of their biometric data. Ex. A ¶¶

28, 32, 39-40, 45, 53, 79, 81, 83.

        Removal therefore is appropriate within 30 days of the November 17, 2020 Fox opinion.

See Rea, 742 F.3d at 1238 (where prior controlling federal law did not support removal, United

States Supreme Court decision changing the law and establishing subject-matter jurisdiction was

a “relevant change of circumstances” permitting removal); see also Wisconsin v. Amgen, Inc.,

516 F.3d 530, 534 (7th Cir. 2008) (distinguishing decisions in other cases when “the different

case resolved a legal uncertainty concerning the existence of original federal jurisdiction,” which

is precisely the case here)3; Benson v. SI Handling Sys., Inc., 188 F.3d 780, 782 (7th Cir. 1999)

(“[n]othing in § 1446 forecloses multiple petitions for removal”).4




3
  Kronos located only one other case referencing the Amgen decision in the context of a BIPA re-removal.
See Hunter v. Automated Health Systems, Case No. 20 C 3134, 2020 WL 4812712, at * 1-2 (N.D. Ill.
Aug. 17, 2021). Hunter incorrectly limited re-removal to same issues and same defendants, based largely
on facts in the Wisconsin v. Amgen case that are not present here. The Amgen case had been pending for
two years and it was a third removal attempt. Here, responsive pleadings have not yet been filed, and
original federal jurisdiction arguably has been established by Fox. Hunter also ignores the Amgen dicta
cited by Kronos above.
4
  This is not the first request to re-remove a BIPA case following an intervening change in case law. See
e.g., Howe v. Speedway LLC, Case No. 1:19-cv-01374 (N.D. Ill.) (Doc. No. 1)(notice of removal filed
upon the Illinois Supreme Court’s decision in Rosenbach v. Six Flags Entm’t Corp., 2019 IL 1231886).

                                                   6
      Case: 1:20-cv-07112 Document #: 1 Filed: 12/01/20 Page 7 of 8 PageID #:7




IV.    Kronos Has Complied With All Prerequisites for Removal.

       Counsel for Kronos certifies that a copy of this Notice of Removal is being filed with the

Clerk of the Cook County Circuit Court, pursuant to 28 U.S.C. § 1446(d). Pursuant to 28 U.S.C.

§ 1446(a), copies of all process, pleadings, and orders served upon Kronos in the state court

action are attached hereto as Exhibit C, and copies are being served today on all parties in

accordance with 28 U.S.C. § 1446(d).

       Kronos reserves the right to amend or supplement this Notice of Removal, and reserves

all rights and defenses, including those available under Federal Rule of Civil Procedure 12 and

56.

Dated: December 1, 2020                       Respectfully submitted,

                                        By: /s/ Melissa Siebert
                                            One of Defendant’s Attorneys
                                              Melissa A. Siebert (masiebert@shb.com)
                                              Erin Bolan Hines (ehines@shb.com)
                                              SHOOK HARDY AND BACON, L.L.P.
                                              111 S. Wacker Dr. 4700
                                              Chicago, IL 60606
                                              Tel.: 312.704.7700
                                              Fax: 312.558.1195
                                              Debra Bernard (dbernard@perkinscoie.com)
                                              PERKINS COIE L.L.P.
                                              131 South Dearborn Street, Suite 1700
                                              Chicago, Illinois 60603
                                              Tel.: (312) 324-8559
                                              Fax: (312) 324-9400

                                              Attorneys for Defendant Kronos Incorporated




                                               7
      Case: 1:20-cv-07112 Document #: 1 Filed: 12/01/20 Page 8 of 8 PageID #:8




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on December 1, 2020, she caused a true

and correct copy of the foregoing Notice of Removal to be filed electronically. Notice of this

filing will be sent to all parties registered on this Court’s ECF system by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                              /s/ Melissa Siebert
                                              Melissa Siebert




                                                 1
